Shackelford, J.,
delivered the opinion of the Court.
The defendant, as Clerk of the County Court of Meigs, sued the plaintiffs for peddling without license in the County of Meigs, distrained their property, and compelled them to pay $125, the State and County revenue, which they did under protest. This action is brought to recover back the money.
The plaintiffs were manufacturers of iron and tin wares in the town of Jonesboro, Tennessee; bought their stoves in New York, and fitted them up in Tennessee, by making pipes and vessels used in cooking; and insist, under sections 545 and 546 of the Code, their wares were exempt from taxation. Under the instruction of the Court, a verdict and judgment was rendered for the defendant. The plaintiffs appealed to this Court.
The first section referred to, provides, articles manu*38factured in this State shall, be exempt from tax. The second section provides that sales by peddlers, of articles manufactured and made up in this State, are exempt from taxation. The articles exempted must be the products of the State, and manufactured in it. The stoves were bought in New York, and brought to this State; and the appendages of pipe and cooking vessels did not bring them within the provisions of the sections referred to, so as to exempt them from taxation. • The principles of this case were settled in the case of Wadburn vs. State, 2 Swan, 353- We are satisfied with the correctness of 'that decision.
The judgment of the Circuit Court will be affirmed.